     Case 14-91764-AKM-13            Doc 63      Filed 09/27/19    EOD 09/27/19 11:44:30       Pg 1 of 2
                                        UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF INDIANA
                                              NEW ALBANY DIVISION

IN RE: CHARLES L LAMBUS
        NICOLE G LAMBUS
Debtor(s)                                                                  CASE NO: 14-91764-AKM-13


                                         NOTICE OF FINAL CURE PAYMENT

       According to Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Joseph M. Black, Jr., gives notice that the
amount required to cure the prepetition default in the claim below has been paid in full and the Debtor(s) have
completed all payments under the Plan.

Part 1: Mortgage Information

Name of Creditor: US BANK TRUST NA
Court Claim#: 012
Last four digits of any number used to identify the Debtor account: 4792
Property Address: 920 SENATE AVE, JEFFERSONVILLE, IN


Part 2: Cure Amount

Total cure disbursements made by the Trustee:
a. Allowed Pre-petition Arrearage:                                             $15506.18
b. Prepetition arrearage paid by the Trustee:                                  $15506.18

c. Amount of Post-petition fees, expenses, and charges recoverable under       $95.00
   Bankruptcy Rule 3002.1(c):
d. Amount of post-petition fees, expenses, and charges recoverable under       $95.00
    Bankruptcy Rule 3002.1(c) still to be paid by the Trustee

e. Allowed Post-petition arrearage:                                            $1,767.22
f. Post-petition arrearage paid by the Trustee                                 $1,767.22

g. Total. Add lines b, d, and f.                                               $17,368.40




Part 3: Post-petition Mortgage Payment

Mortgage is paid through the Trustee.                    X
Current monthly mortgage payment.                                              $776.25

The next post-petition payment is due on:                                      SEPTEMBER 2019

Mortgage is paid directly by the Debtor(s).
    Case 14-91764-AKM-13                 Doc 63       Filed 09/27/19          EOD 09/27/19 11:44:30               Pg 2 of 2
Part 4: A Response Is Required By Bankruptcy rule 3002.1(g)

Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the Trustee
within 21 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have
paid in full the amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding post-
petition fees, costs, and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current
on all post-petition payments as of the date of the response. Failure to file and serve the statement may subject the
creditor to further action of the court, including possible sanctions.


Dated: September 27, 2019
                                                                 Respectfully Submitted

                                                                 /s/ Joseph M. Black, Jr.
                                                                 Joseph M. Black, Jr., Trustee
                                                                 PO Box 846
                                                                 Seymour, IN 47274
                                                                 Phone: (812)524-7211
                                                                 Fax:     (812)523-8838
                                                                 Email: jblacktrustee@trustee13.com


                                                    CERTIFICATE OF SERVICE

          I hereby certify that on September 27, 2019, a copy of the foregoing pleading was filed electronically. Notice of this filing
will be sent to the following parties through the Court's Electronic Case Filing System. Parties may access this filing through the
Court's system.

J CHARLES GUILFOYLE charles@guilfoylebankruptcy.com
U.S. Trustee  ustpregion10.in.ecf@usdoj.gov

        I further certify that on September 27, 2019, a copy of the foregoing pleading was mailed by first-class, U.S. Mail,
postage prepaid, and properly addressed to the following:

CHARLES L LAMBUS
920 SENATE AVE
JEFFERSONVILLE, IN 47130-

NICOLE G LAMBUS
920 SENATE AVE
JEFFERSONVILLE IN 47130-

US BANK TRUST NA
C/O BSI FINANCIAL SERVICES
314 S FRANKLIN STREET, 2ND FLOOR
TITUSVILLE PA 16354-

CODILIS LAW
8050 CLEVELAND PLACE
MERRILLVILLE, IN 46410



                                                                 /s/ Joseph M. Black, Jr.
                                                                 Joseph M. Black, Jr., Trustee
